UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KARL G. BYRD, SR.,                     
                Plaintiff-Appellant,
                 v.
THE BALTIMORE SUN COMPANY;
BALTIMORE GRAPHIC COMMUNICATIONS
UNION #31,
             Defendants-Appellees,                No. 01-2054

                and
ROBERT STALLINGS, President,
Baltimore Graphic Communications
Union #31,
                         Defendant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CA-00-2677-JFM)
                      Submitted: August 14, 2002
                      Decided: August 30, 2002
     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL
Ralph T. Byrd, Laytonsville, Maryland, for Appellant. Charles
Lamasa, Baltimore, Maryland; Howard K. Kurman, OFFIT, KUR-
MAN & ALMS, P.A., Owings Mills, Maryland, for Appellees.
2                  BYRD v. THE BALTIMORE SUN CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Karl G. Byrd, Sr., appeals from the dismissal of his employment
discrimination complaint, 42 U.S.C. § 2000e to 2000e-17 (2000), for
failure to state a claim pursuant to Federal Rule of Civil Procedure
12(b)(6). The district court found that Byrd failed to set forth suffi-
cient facts to establish a prima facie discrimination claim in his com-
plaint. On appeal, Byrd argues he is not required to plead a prima
facie case in his complaint, and instead must merely comply with the
liberal pleading standards found in Fed. R. Civ. P. 8(a). He relies on
a recent case, Swierkiewicz v. Sorema, ___ U.S. ___, 122 S. Ct. 992
(2002), which stands for that proposition. The district court did not
have the benefit of Swierkiewicz’s reasoning. Therefore, we vacate
and remand for further proceedings consistent with that decision. Our
decision renders moot Byrd’s motion for summary disposition, so we
deny that motion. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                       VACATED AND REMANDED